DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 9-11, 13-15, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Fredericksen et al. (U.S. Patent Application Number: 2017/0164194).
Consider claim 1; Fredericksen discloses a detecting method of a UE capability, applied to a core network, comprising: 
receiving device information sent by a mobile terminal (par. 46, lines 12-16), wherein the device information is sent by the mobile terminal when the mobile terminal accesses a wireless access device connected to the Internet (par. 31, lines 10-15; par. 33), and the device information at least comprises identity information of the mobile terminal (par. 46, lines 12-16) and location information of the wireless access device (par. 53, line 1); 

receiving the UE capability information which is sent by the mobile terminal according to the inquiry message (par. 55, lines 1-2).
Consider claim 3; Fredericksen discloses receiving a paging message sent for the mobile terminal [e.g. based on mobility (par. 33)]; and sending the paging message to the mobile terminal through the wireless access device [e.g. base station (par. 40, lines 3-5)].
Consider claim 4; Fredericksen discloses the identity information at least comprises: a medium access control (MAC) address of the mobile terminal, an IP address allocated to the mobile terminal by the wireless access device, an international mobile equipment identity (IMEI) code of the mobile terminal and a temporary mobile subscriber identity (TMSI) code of the mobile terminal (par. 46, lines 12-16).
Consider claim 5; Fredericksen discloses a reporting method of UE capability, applied to a mobile terminal, comprising: 
sending device information to a core network (par. 46, lines 12-16) when the mobile terminal accesses a wireless access device connected to the Internet (par. 31, lines 10-15; par. 33), wherein the device information at least comprises identity information of the mobile terminal (par. 46, lines 12-16) and location information of the wireless access device (par. 53, line 1); 
receiving an inquiry message, which is sent by the core network, for UE capability information [e.g. network configuration update (par. 33, 54)], wherein the inquiry message is sent by the core network after the device information is received by the core network (par. 33; par. 46, lines 12-16; par. 
sending the UE capability information to the core network according to the inquiry message (par. 55, lines 1-2).
Consider claim 9; Fredericksen discloses receiving the paging message which is sent by the core network through the wireless access device [e.g. base station (par. 40, lines 3-5)].
Consider claim 10; Fredericksen discloses the identity information at least comprises: a medium access control (MAC) address of the mobile terminal, an IP address allocated to the mobile terminal by the wireless access device, an international mobile equipment identity (IMEI) code of the mobile terminal and a temporary mobile subscriber identity (TMSI) code of the mobile terminal (par. 46, lines 12-16).
Consider claim 11; Fredericksen discloses a server, comprising: a processor, a memory, and a computer program stored in the memory and executable on the processor (par. 116), wherein the processor executes the computer program to: 
 receive device information sent by a mobile terminal (par. 46, lines 12-16), wherein the device information is sent by the mobile terminal when the mobile terminal accesses a wireless access device connected to the Internet (par. 31, lines 10-15; par. 33), and the device information at least comprises identity information of the mobile terminal (par. 46, lines 12-16) and location information of the wireless access device (par. 53, line 1); 
send an inquiry message for UE capability information to the mobile terminal [e.g. network configuration update (par. 33, 54)] based on the device information (par. 46, lines 12-16), wherein the UE capability information indicates whether an adjustment of a paging period in a standby state is supported (par. 57); and 

Consider claim 13; Fredericksen discloses receiving a paging message sent for the mobile terminal [e.g. based on mobility (par. 33)]; and sending the paging message to the mobile terminal through the wireless access device [e.g. base station (par. 40, lines 3-5)].
Consider claim 14; Fredericksen discloses the identity information at least comprises: a medium access control (MAC) address of the mobile terminal, an IP address allocated to the mobile terminal by the wireless access device, an international mobile equipment identity (IMEI) code of the mobile terminal and a temporary mobile subscriber identity (TMSI) code of the mobile terminal (par. 46, lines 12-16).
Consider claim 15; Fredericksen discloses a mobile terminal, comprising: a processor, a memory, and a computer program stored in the memory and executable on the processor, wherein the processor executes the computer program to perform the reporting method of the UE capability according to claim 5 (par. 116).
Consider claim 19; Fredericksen discloses receiving the paging message which is sent by the core network through the wireless access device [e.g. base station (par. 40, lines 3-5)].
Consider claim 20; Fredericksen discloses the identity information at least comprises: a medium access control (MAC) address of the mobile terminal, an IP address allocated to the mobile terminal by the wireless access device, an international mobile equipment identity (IMEI) code of the mobile terminal and a temporary mobile subscriber identity (TMSI) code of the mobile terminal (par. 46, lines 12-16).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6-8, 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fredericksen et al. (U.S. Patent Application Number: 2017/0164194) in view of Narasimha (U.S. Patent Application Number: 2008/0009328).
Consider claim 2, as applied in claim 1; Fredericksen discloses the claimed invention except: sending a modification instruction of paging period to the mobile terminal based on the UE capability information, wherein the modification instruction is configured to instruct the mobile terminal to monitor the paging message according to a first paging period, the first paging period is greater than a second paging period, and the second paging period is a paging period according to which the mobile terminal monitors the paging message in a case that the mobile terminal does not access the wireless access device connected to the Internet.
In an analogous art Narasimha discloses sending a modification instruction of paging period to the mobile terminal based on the UE capability information (par. 13, lines 5-8; par. 24), wherein the modification instruction is configured to instruct the mobile terminal to monitor the paging message according to a first paging period, the first paging period is greater than a second paging period [e.g. it increases (par. 13, lines 5-8; par. 14, lines 1-6; par. 24)], and the second paging period is a paging period according to which the mobile terminal monitors the paging message in a case that the mobile terminal does not access the wireless access device connected to the Internet [e.g. sleep mode (par. 13, lines 1-3, 5-8)].

Consider claim 6 , as applied in claim 5; Fredericksen discloses the claimed invention except: modifying a paging period of monitoring a paging message to a first paging period, wherein the first paging period is greater than a second paging period, and the second paging period is a paging period according to which the mobile terminal monitors the paging message in a case that the mobile terminal does not access the wireless access device connected to the Internet; and monitoring the paging message according to the first paging period.
In an analogous art Narasimha discloses modifying a paging period of monitoring a paging message to a first paging period (par. 13, lines 5-8; par. 24), wherein the first paging period is greater than a second paging period [e.g. it increases (par. 13, lines 5-8; par. 14, lines 1-6; par. 24)], and the second paging period is a paging period according to which the mobile terminal monitors the paging message in a case that the mobile terminal does not access the wireless access device connected to the Internet [e.g. sleep mode (par. 13, lines 1-3, 5-8)]; and monitoring the paging message according to the first paging period (par. 13, lines 5-8; par. 14, lines 1-6; par. 24).
It is an object of Fredericksen’s invention to provide a method of enbling communication between devices in a mobile network. It is an object of Narasimha’s invention to provide a method of improving performance in a wireless communication network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Consider claim 7, as applied in claim 6; Narasimha discloses receiving a modification instruction of paging period which is sent by the core network based on the UE capability information [e.g. via negotiation (par. 24)], wherein the modification instruction [e.g. via negotiation (par. 24)] is configured to instruct the mobile terminal to monitor the paging message according to the first paging period (par. 13, lines 5-8; par. 14, lines 1-6); and modifying the paging period to the first paging period according to the modification instruction (par. 13, lines 5-8; par. 14, lines 1-6; par. 24).
Consider claim 8, as applied in claim 6; Narasimha discloses modifying the paging period to the first paging period according to a preset period value [e.g. a fixed duration (par. 14, lines 1-6)].
Consider claim 12, as applied in claim 11; Fredericksen discloses the claimed invention except: sending a modification instruction of paging period to the mobile terminal based on the UE capability information, wherein the modification instruction is configured to instruct the mobile terminal to monitor the paging message according to a first paging period, the first paging period is greater than a second paging period, and the second paging period is a paging period according to which the mobile terminal monitors the paging message in a case that the mobile terminal does not access the wireless access device connected to the Internet.
In an analogous art Narasimha discloses sending a modification instruction of paging period to the mobile terminal based on the UE capability information (par. 13, lines 5-8; par. 24), wherein the modification instruction is configured to instruct the mobile terminal to monitor the paging message according to a first paging period, the first paging period is greater than a second paging period [e.g. it increases (par. 13, lines 5-8; par. 14, lines 1-6; par. 24)], and the second paging period is a paging period according to which the mobile terminal monitors the paging message in a case that the mobile terminal 
It is an object of Fredericksen’s invention to provide a method of enbling communication between devices in a mobile network. It is an object of Narasimha’s invention to provide a method of improving performance in a wireless communication network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fredericksen by including different paging periods, as taught by Narasimha, for the purpose of enhancing a user’s experience in a telecommunications network.
Consider claim 16, as applied in claim 15; Fredericksen discloses the claimed invention except: modifying a paging period of monitoring a paging message to a first paging period, wherein the first paging period is greater than a second paging period, and the second paging period is a paging period according to which the mobile terminal monitors the paging message in a case that the mobile terminal does not access the wireless access device connected to the Internet; and monitoring the paging message according to the first paging period.
In an analogous art Narasimha discloses modifying a paging period of monitoring a paging message to a first paging period (par. 13, lines 5-8; par. 24), wherein the first paging period is greater than a second paging period [e.g. it increases (par. 13, lines 5-8; par. 14, lines 1-6; par. 24)], and the second paging period is a paging period according to which the mobile terminal monitors the paging message in a case that the mobile terminal does not access the wireless access device connected to the Internet [e.g. sleep mode (par. 13, lines 1-3, 5-8)]; and monitoring the paging message according to the first paging period (par. 13, lines 5-8; par. 14, lines 1-6; par. 24).
It is an object of Fredericksen’s invention to provide a method of enbling communication between devices in a mobile network. It is an object of Narasimha’s invention to provide a method of improving performance in a wireless communication network. Therefore, it would have been obvious to 
Consider claim 17, as applied in claim 16; Narasimha discloses receiving a modification instruction of paging period which is sent by the core network based on the UE capability information [e.g. via negotiation (par. 24)], wherein the modification instruction [e.g. via negotiation (par. 24)] is configured to instruct the mobile terminal to monitor the paging message according to the first paging period (par. 13, lines 5-8; par. 14, lines 1-6); and modifying the paging period to the first paging period according to the modification instruction (par. 13, lines 5-8; par. 14, lines 1-6; par. 24).
Consider claim 18, as applied in claim 16; Narasimha discloses modifying the paging period to the first paging period according to a preset period value [e.g. a fixed duration (par. 14, lines 1-6)].

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646